     Case 2:21-cv-10356-DML-CI ECF No. 1, PageID.1 Filed 02/18/21 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                 Civil No.
v.                                               Honorable
                                                 Magistrate

Glock, Inc. 27 .40 Caliber Handgun SN
NYZ231; One (1) .40 Caliber Magazine and
Eight (8) Rounds of .40 Caliber Ammunition;
Sundance Industries, Inc. A-25 .25 Caliber
Pistol SN 038921; One (1) .25 Caliber Magazine
and Six (6) Rounds of .25 Caliber Ammunition,

               Defendants in Rem,
________________________________________/

                      COMPLAINT FOR FORFEITURE

        Plaintiff, the United States of America, by and through Saima S.

Mohsin, Acting United States Attorney for the Eastern District of

Michigan, and Cassandra M. Resposo, Assistant United States

Attorney, states upon information and belief in support of this

Complaint for Forfeiture in rem that:

                        JURISDICTION AND VENUE

        1.    This is an in rem civil forfeiture action pursuant to 21 U.S.C.

                                        1
  Case 2:21-cv-10356-DML-CI ECF No. 1, PageID.2 Filed 02/18/21 Page 2 of 8




§ 881(a)(11).

     2.    This Court has original jurisdiction over this proceeding

pursuant to 28 U.S.C. § 1345 as this action is being commenced by the

United States of America as Plaintiff.

     3.    This Court has jurisdiction over this forfeiture action,

pursuant to 28 U.S.C. § 1355(b)(1)(A), as the acts giving rise to the

forfeiture occurred in the Eastern District of Michigan.

     4.    Venue is proper before this Court pursuant to 28 U.S.C.

§ 1391(b)(2) as a substantial part of the events or omissions giving rise

to the Plaintiff’s claims occurred in the Eastern District of Michigan.

     5.    Venue is also proper before this Court pursuant to 28 U.S.C.

§§ 1395(a) and (b) as the Defendants in rem were found and seized in

the Eastern District of Michigan.

                        DEFENDANTS IN REM

     6.    The Defendants in rem consist of:

     a)    Glock, Inc. 27 .40 Caliber Handgun, Serial Number NYZ231;
     b)    One (1) .40 Caliber Magazine;
     c)    Eight (8) Rounds of .40 Caliber Ammunition;
     d)    Sundance Industries, Inc. A-25 .25 Caliber Pistol, Serial
           Number 038921;
                                     2
  Case 2:21-cv-10356-DML-CI ECF No. 1, PageID.3 Filed 02/18/21 Page 3 of 8




     e)      One (1) .25 Caliber Magazine; and
     f)      Six (6) Rounds of .25 Caliber Ammunition.

All items listed in paragraph 6 are collectively referred to as “Defendant

Property.”

     7.      On or about September 2, 2020, Special Agents of the Drug

Enforcement Administration (DEA) seized the Defendant Property

following execution of a federal search warrant in Detroit, Michigan.

The Defendant Property is in the custody of the DEA Detroit Division

Office.

                 STATUTORY BASIS FOR FORFEITURE

     8.      Title 21, United States Code, Section 881, governs the civil

forfeiture of any firearm used or intended to be used to facilitate

narcotics crimes:

             The following shall be subject to forfeiture to the
             United States and no property right shall exist in
             them. . . . Any firearm (as defined in section 921 of
             Title 18) used or intended to be used to facilitate
             the transportation, sale, receipt, possession, or
             concealment of [controlled substances].

21 U.S.C. § 881(a)(11).

              FACTUAL BASIS FOR CIVIL FORFEITURE

     9.      The Defendant Property is forfeitable to the United States
                                      3
  Case 2:21-cv-10356-DML-CI ECF No. 1, PageID.4 Filed 02/18/21 Page 4 of 8




pursuant to 21 U.S.C. § 881(a)(11) as property used or intended to be

used to facilitate the transportation, sale, receipt, possession, or

concealment of controlled substances in violation of Title 21 of the

United States Code and is, therefore, subject to seizure and civil

forfeiture pursuant to 21 U.S.C. § 881(a)(11). Forfeiture of the

Defendant Property is supported by a preponderance of the evidence

including, but not limited to, the following:

     a.    On September 2, 2020, DEA agents executed a federal

search and seizure warrant at the residence of Dwanver Elease Jessie

and Domonike Edwards. Upon entry agents encountered Domonike

Edwards in the kitchen, holding a Sundance Industries, Inc. A-25 .25

caliber handgun (“Sundance”) with five (5) rounds in the magazine and

one (1) round chambered. Edwards complied with DEA commands to

drop the firearm.

     b.    Edwards advised that she owns the residence, and that her

cousin, Dwannver Elease Jessie, and her daughter, had lived there for

the past three or four years.

     c.    During the search, agents recovered an additional firearm


                                     4
  Case 2:21-cv-10356-DML-CI ECF No. 1, PageID.5 Filed 02/18/21 Page 5 of 8




from Edwards’s purse, a Glock Inc. 27 .40 caliber handgun (“Glock”)

loaded with a .40 caliber magazine and eight (8) rounds of .40 caliber

ammunition, and a suspected drug ledger.

     d.     Edwards advised agents that she owned the Glock and

Sundance handguns. Agents later confirmed that Edwards purchased

the Glock. However, the Sundance handgun did not identify Edwards as

the purchaser. Edwards told agents that her father gave her the

Sundance handgun.

     e.     Agents found $4,000 in U.S. Currency in Dwannver Elease

Jessie’s bedroom, bundled with several colored rubber bands, consistent

with how narcotics proceeds are bundled. Dwannver Elease Jessie was

unable to provide agents with a consistent answer as to the origin of the

currency.

     f.     A K-9 sniff of the $4,000 currency seized from Dwannver

Elease Jessie’s bedroom resulted in a positive alert for the odor of

controlled substances. The K-9 also alerted to the presence and/or odor

of narcotics in multiple areas including a closet, bed and dresser in

Edwards’s bedroom; near the closet cut out, a closet and dresser in


                                     5
   Case 2:21-cv-10356-DML-CI ECF No. 1, PageID.6 Filed 02/18/21 Page 6 of 8




Dwannver Elease Jessie’s bedroom; and on a safe area behind the desk

in the office.

      g.    Dwannver Elease Jessie is a convicted felon and cannot

legally be in proximity of any firearm.

      h.    Agents seized the $4,000 found during the search as

suspected proceeds of narcotics trafficking activities, and seized the

firearms as property facilitating narcotics trafficking activities.

                                  CLAIM

      10.   Plaintiff hereby repeats and re-alleges each and every

allegation set forth in paragraphs 1 through 9 above, including the

subparagraphs thereunder.

      11.   The Defendants in rem are subject to forfeiture to the United

States of America pursuant to 21 U.S.C. § 881(a)(11) as firearms and

ammunition used or intended to be used for violations of Title 21 of

the United States Code.

                                  RELIEF

      Plaintiff, United States of America, respectfully requests that

warrants for arrest of the Defendants in rem be issued; that due notice


                                      6
  Case 2:21-cv-10356-DML-CI ECF No. 1, PageID.7 Filed 02/18/21 Page 7 of 8




be given to all interested parties to appear and show cause why the

forfeiture should not be decreed; that judgment be entered declaring the

Defendants in rem condemned and forfeited to the United States of

America for disposition according to law; and that the United States of

America be granted such other and further relief as this Court may

deem just and proper, together with the costs and disbursements of this

action.

                                   Respectfully submitted,

                                   Saima S. Mohsin
                                   Acting United States Attorney


                                   s/ Cassandra M. Resposo
                                   CASSANDRA M. RESPOSO
                                   Assistant United States Attorney
                                   211 W. Fort St., Ste. 2001
                                   Detroit, MI 48226
                                   (313) 226-9736
                                   Cassandra.Resposo@usdoj.gov
                                   (IL 6302830)
Dated: February 18, 2021




                                     7
  Case 2:21-cv-10356-DML-CI ECF No. 1, PageID.8 Filed 02/18/21 Page 8 of 8




                            VERIFICATION

      I, Jacquelyn Gilliam, am a Special Agent with the Drug

Enforcement Administration. I have read the foregoing Complaint for

Forfeiture and assert under penalty of perjury of the laws of the United

States of America that the facts contained therein are true to the best of

my knowledge and belief, based upon knowledge possessed by me

and/or on information received from other law enforcement agents

and/or officers.



                                   __________________________________
                                   Special Agent Jacquelyn Gilliam
                                   Drug Enforcement Administration

Dated: February 17, 2021




                                     8
